Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as May 16, 2014, the date of the earliest priority application (United States provisional patent application serial number 61/994388) for any claims which are fully supported under the first paragraph of 35 U.S.C. 112 by the provisional application.
The effective filing date of this AIA  application is seen as May 4, 2015, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The claims filed October 11, 2022 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 7, & 17
1, 5-9, 13-20
Cancelled:
none
2-4, 10-12, & 20-25
Withdrawn:
none, but see below
none
Added:
None
20-25

No changes were made to the claims.
Claims 1, 5-9, and 13-19 are currently pending.
Claims 1, 7, and 17 have been amended.
Claims 2-4, 10-12, and 20-25 have been cancelled.
No claims have been withdrawn.  Claims 1, 5, and 6 are withdrawn due to restriction by original presentation.  See below.
No claims were added.
Claims 7-9 and 13-19 are currently outstanding and subject to examination.
This is a non-final action and is the eleventh action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.

Withdrawal of Amended Claims by Original Presentation
Applicant’s amended claims introduce both new matter under § 112 (see below) and a new invention restrictable by original presentation.
A single mode fiber having an inner annular portion per claim 1 is a new and separate invention from that of pre-amendment claim 1 with its multimode optical fiber with its inner annular portion (which has been examined by the Office).  As a different and new invention to the claims and application, claims 1, 5, and 6 are restricted by original presentation and withdrawn from the present application.

Claim Objections
The following claims are objected to because of the indicated informality/ies:
Claim(s)
Informality/ies
7, 17
there is no antecedent for "the multimode transmitter" 
17
"the single mode fiber" has no antecedent on page 5 in the amended language


Admissions by Applicant
Applicant’s remarks of November 15, 2016 are seen as making the following admissions:
Admission
Cite
This [essentially no experimentation required] is because the methods used to make the claimed optical fiber are well known to those skilled in the art of optical fiber fabrication.
Page 8, ll. 20-21 and adjacent
In the present Application, there is no discussion in the specification about how to make the optical fiber because knowledge in the art of making optical fibers by drawing is vast and entirely predictable.
Page 9, ll. 6-8 and adjacent
Given that the amount of knowledge in the art of optical fabrication is vast and the techniques used utterly predictable, one skilled in the art needs no guidance as to how to make the claimed optical fiber. [Emphasis in original]
Page 9, ll. 17-19 and adjacent

Applicant’s first admission defeats all patentability for the present application.  If "the methods used to make the claimed optical fiber are well known to those skilled in the art of optical fiber fabrication", then the entirety of the subject matter of the claims is known to the person of ordinary skill in the art before the effective filing date of the claimed invention.  See the Response to Arguments section, below.
Once a method is known, which includes the range in which it operates, the person of ordinary skill in the art before the effective filing date of the claimed invention is deemed to know the full extent of such range.  This makes claims directed to any limited subset of such range within such knowledge and correspondingly obvious.
Applicant’s second admission conclusively admits failure to meet the relevant § 112 criteria and affirms the examiner’s rejection of the claims on that basis.  See the Response to Arguments section, below.
Applicant’s third admission confirms the prior two.
Applicant’s claims are all rejected as being admittedly known to the person of ordinary skill in the art before the effective filing date of the claimed invention.
KSR International Co. v. Teleflex Inc., et al., 550 U.S. 398, 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007) made predictability one of the criteria by which obviousness may be found.  The several (seven, generally) criteria by which there may be a finding of obviousness are set forth in MPEP § 2141(III).  Section (A) thereof provides the following criteria: "[c]ombining prior art elements according to known methods to yield predictable results".
Applicant’s admissions indicate that both the disclosed and claimed subject matter fall within at least this criteria for obviousness.
The examiner makes no comment regarding the applicability of Applicant’s comments to the collection of patent applications filed by Applicant to date and after.
Below, cited prior art is indicated for specific limitations that are seen as combinable with the earlier-cited combination of Bickham and/or Bickham in view of AAPA as set forth in the prior action (final rejection of February 2, 2017).
Limitation
Prior Art
a core with an alpha value of 2.09 < a < 2.13
US 7787731 B2 (core has an .alpha.-shape with an a value of about 2, preferably between 1.8 and 2.3)
US 8768131 B2
US 20140119701 A1
wherein a cladding surrounding said core, and a depressed index region situated within said cladding;
US 8189978 B1 (depressed-index annular portion 50)
a maximum relative refractive index delta Ai (%), wherein of-0.7% <Aj < 1.25%
US 20130077926 A1 (¶ 32, 1%)
a multimode light transmission at a first wavelength , [= 850 nm], wherein 840 < X1 < 860 nm
US 20150205039 A1 (805/1550 nm)

US 20160154175 A1
US 20160091660 A1
US 20150241628 A1
a single mode light transmission at a second wavelength [),o] _,
US 20150205039 A1 (805/1550 nm)

US 20160154175 A1
US 20160091660 A1
US 20150241628 A1
wherein ,n 950 nm < X< < 1600 nm: and[,] a LPO 1 mode field diameter LPO1MFDMMao at 4 such that 8.5 µm <LP01MFDMMao <11 µm.
US 20150205039 A1 (805/1550 nm)
US 20160187576 A1 (11 µm)
US 20060045450 A1 (7.0 to 7.5 µm)
US 7336877 B2
US 20120274927 A1 (Table 4, 9.4 µm)
US 20120274926 A1 (Table 4, 9.4 µm)

US 20160154175 A1
US 20160091660 A1
US 20150241628 A1


Rejection of Claims
As indicated above, Applicant’s outstanding claims 1, 5-9, and 13-19 are rejected based on Applicant’s admissions that the subject matter of the claims was known to the person of ordinary skill in the art before the effective filing date of the claimed invention.
Per above, Applicant admits that "[g]iven that the amount of knowledge in the art of optical fabrication is vast and the techniques used utterly predictable, one skilled in the art needs no guidance as to how to make the claimed optical fiber." [Emphasis in original]
As the subject matter of the original claims remains almost entirely intact, the Bickham reference is seen to address the outstanding claims 1, 5-9, and 13-19 in the same manner as set forth in the non-final Office action of May 4, 2015.  The cancelled claims 2-4 and 10-12 were added by amendment to their parent independent claims 1 and 7, respectively.  Independent claim 17 was similarly amended to provide similar parameters.
Examiner notes that having a dopant that decreases the index of refraction for the core generally provides a fiber where the cladding has a higher index of refraction than the core.  Such a fiber is not an optical fiber, much less a multimode optical fiber, as it can no longer function as a waveguide.  The light leaves the core and exits through the cladding in such a configuration.

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7 and 17 (and their dependent claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
For claim 1, the specification as originally filed makes no disclosure of a single mode fiber with an inner annular portion.  This constitutes new matter and claims 1, 5, and 6 are rejected on that basis.  Per above, claims 1, 5, and 6 have been withdrawn by restriction by original presentation.
For claims 7 and 17, the examiner sees nothing in the application that gives rise to the ability to make the claimed “multimode optical fiber” to both the extent and breadth set forth in the independent claims.
The claims provide for any realization of the device in any way, shape, or form.  To this end, the claims are as broad as they can possibly be for their defined scope.  The knowledge of the person of ordinary skill in the art before the effective filing date of the claimed invention per the Jin declaration (the declaration of Dr. Jin [Dr. Ming-Jun Li of May 28, 2019, the “declaration” or “Declaration”]) is seemingly very limited.
The independent claims set forth subject matter defined by how the fiber performs and what characteristics is has by any materials now known or later developed by any means of combination now known or later developed.
The breadth of the claims is seen to far outstrip the disclosure with provides not a single example of a single device that actually complies with the subject matter set forth in the claims.
The same is seen as true for most, if not all, the remaining claims on an individual basis as well.
Applicant is advised of the following Hillis case (decided May 21, 2012 and available online at http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/11-1401-1402.pdf:
“Although knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent.”  Auto.  Techs.  Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1283 (Fed. Cir. 2007).  In other words, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.”  Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1366 (Fed. Cir. 1997).
Page 7.
In the case above, the court found that, “Here, even considering the knowledge of a skilled artisan, the specification does not enable.”
In the Hillis case, no connection was found by either the examiner or the Board between the theory discussed and the structure recited.  The examiner in the present case sees a very similar circumstance.  Parameters are disclosed, but no means by which they / such parameters may be achieved are disclosed.  The materials used and the means to combine them are completely absent from the specification.
See also, Manual of Patent Examination Procedure (“MPEP”) § 2164.04 (8th ed., rev. 6, Sept. 2007).  Also cited at page 7 of the case, above.
The examiner simply does not see how the claimed subject matter (and its open-ended breadth) is made available to the person of ordinary skill in the art before the effective filing date of the claimed invention.
See MPEP § 2164.08.
The Wands factors for undue experimentation are set forth below.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue.”  These factors include, but are not limited to:
(A) The breadth of the claims;
The claims are as broad as they can be for the subject matter as they incorporate any and all devices within the claim scope whether or not such devices are set forth in the specification as originally filed.
(B) The nature of the invention;
The claimed invention is a multimode optical fiber (MMF) for optical signal transmission.
(C) The state of the prior art;
Generally developed to a certain extent.  Materials used to comprise such MMFs are known but are seen as currently being further developed.  Dopants are known to raise and lower the index of refraction.  Dopants other than those listed in the Jin declaration appear to be known in the art and not addressed in the specification as originally filed.
(D) The level of one of ordinary skill;
Fairly high and including understanding of the manufacture of optical fibers.
(E) The level of predictability in the art;
Fairly high as materials and dopants are known in the art as are their effects in optical fiber systems.
(F) The amount of direction provided by the inventor;
Very little.  Applicant dwells upon the advantageous features of the claimed devices rather than disclosing how to achieve it.
(G) The existence of working examples; and
None.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Based upon the breadth of the claims, extensive as all materials known or unknown would need to be tested.  The same is true for dopants or other materials used to control the index of refraction.
While the person of ordinary skill in the art before the effective filing date of the claimed invention would know how to achieve an MMF falling within the scope of the claims, examiner believes that such a person would not know how to achieve all such MMFs that the claimed scope covers.
Lastly, the claims cover subject matter that is impossible to achieve.  The core has a greater radius than the inner radius of the cladding.  That is not possible.

Claims 7 and 17 (and their dependent claims) are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without describing how the inventions are made and what techniques are used to make them, which is/are critical or essential to the practice of the invention but not included in the claim(s).  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
The claims provide no element, limitation, or structure that would provide the claimed features and results.
What elements are present in the claims, the examiner considers to be an admission that such elements can provide the claimed results on their own.

Claim Rejections-35 USC § 112(b/¶ 2)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 (and by dependency, claims 5 and 6) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Clause 4 has "a diameter D40 of the multimode fiber" while clause 5 has "the multimode optical fiber has a diameter D40".  From this, “a diameter D40” has duplicate presentations, making the claim indefinite as it is uncertain if the diameter D40 means the same thing in both cases and/or if one of the instances refers to the other and the associated element.

Special Definitions for Claim Language-MPEP § 2111.01(IV)
The following special definitions are sees as present in the specification regarding the language used in the claims.
Term(s)
Definition(s)
Defined at
graded index, "[Symbol font/0x61]-profile" or "alpha profile,"
a relative refractive index profile, expressed in terms of ∆ which is in units of "%", where r is the radius and which follows the equation,

∆ ( r ) = ∆ 0 [ 1-( r R 1 ) [Symbol font/0x61] ] , ##EQU00002##
¶¶ 31, 40
"refractive index profile"
the relationship between refractive index or relative refractive index and waveguide fiber radius
¶ 33
“relative refractive index”
∆=100G[n(r)2--nC12)/2n(r)2
¶ 33
the overfill (or overfilled (OFL)) bandwidth (BW) of an optical fiber
Unless otherwise stated, the overfill (or overfilled (OFL)) bandwidth (BW) of an optical fiber is defined herein as measured using overfilled launch conditions at 850 nm according to IEC 60793-1-41 (TIA-FOTP-204), Measurement Methods and Test Procedures: Bandwidth.  In the discussion below, bandwidth BW is understood to mean overfilled bandwidth unless otherwise indicated.
¶ 36
NA of an optical fiber
the numerical aperture as measured using the method set forth in IEC-60793-1-43 (TIA SP3-2839-URV2 FOTP-177) titled "Measurement Methods and Test Procedures: Numerical Aperture"
¶ 38

The remaining words and phrases of the claims are given their plain meaning.
If other special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
The special definitions above were previously indicated in the non-final rejection of June 16, 2016.  No other special definitions have been indicated by Applicant.

OCR Notice
The following recitation of the claims is subject to OCR/optical character recognition errors in transcription.  Time prevents the examiner from engaging in meticulous and time-consuming secretarial work with respect to the form of the claims as the examiner’s mandate is to pursue those issues of substance with regards to the merits of the claims.
As such, the official record of the claims prevails per the prosecution history.  The rejections are believed to be valid and founded on that record.

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-19 are rejected under U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0071114 of Bickham et al. (Bickham) in view of U.S. Patent Application Publication No. 2007/0081764 of Deliwala (Deliwala).
With respect to claim 17, Bickham discloses an optical transmission system (Fig. 5; title: "few mode optical fibers"), comprising:
a transmitter ("transmitter 110", ¶ 65, Fig. 5) that generates modulated light having an operating wavelength ko such that ko > 950 nm (¶ 66, "In another example, transmitter 110 comprises at least 32 lasers transmitting at one or more wavelengths between 1500 and 1600 nm.");
an optical receiver (receiver 210) configured to receive and detect the modulated light;
a multimode optical fiber (¶ 64, "few mode optical fibers 10") that defines an optical pathway between the multimode transmitter (110) and the optical receiver (210),
wherein the multimode optical fiber having:
a cladding surrounding said core (Fig. 4A, ¶¶ 41, 54, "a glass cladding 50 surrounding the core"),
the cladding (FIG. 4B plots the relative refractive index profile of the few mode optical fiber of FIG. 4A per ¶ 18; Fig. 4B has the core to R1 and the cladding from R1 to R3) having an inner annular portion (R1 to R2) having and a relative refractive index -and a depressed-index annular portion (R2 to R3) having and a relative refractive index,
wherein the depressed-index annular portion is spaced offset from the core by the inner annular portion (per Fig. 4B);
a multimode light transmission at a signal wavelength ki,
Bickham as set forth above does not disclose:
a first single mode fiber arranged between the optical receiver and the multimode fiber,
the first single mode fiber having a central core surrounded by a cladding,
wherein a diameter DSM of the first single mode fiber is 8 µm ≤ DSM ≤ 9.5 µm, wherein the length L of the single mode fiber is 1 cm to 5 m, and wherein the diameter DSM of the single mode fiber is smaller than a diameter of the D40 of the multimode fiber,
a second single mode fiber arranged between the transmitter and the multimode fiber,
the second single mode fiber having a central core surrounded by a cladding,
wherein a diameter DSM of the second single mode fiber is smaller than a diameter of the D40 of the multimode fiber,
wherein the multimode optical fiber having:
a core with an alpha value of 2.09 < a < 2.13, a diameter D40,
wherein 15 µm < D40 23 µm, and
a relative refractive index delta Ai (%),
wherein 0.7% < Ai < 1.25%,;
the cladding having an inner annular portion having a relative refractive index delta A2 (%) of-0.4% and a depressed-index annular portion having and a relative refractive index delta A3 (%) of-0.4% to 0.2%;
a multimode light transmission at a signal wavelength ki, wherein 840 ≤ [Symbol font/0x6C]1 ≤ 860 nm;
a single mode light transmission at the operating wavelength ko, wherein 950 nm ≤ [Symbol font/0x6C]0 ≤ 1600 nm;
the multimode fiber having a LP01 mode field diameter LP01MFDmmao at the wavelength ko of 1550 nm such that 0.9MFDsm<LP01 MFDMMao < 1.1MFDsm.
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01(I).
Consequently, because Bickham as set forth above as set forth above provides the multimode optical fiber structure of claim 1, the combination is seen as also providing the same claimed properties or functions of claim 1.
Below, this analysis is referred to as “same product/same features”.  Unsupported features are seen to directly result from the supported/claimed structures.  No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Further, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  MPEP § 2144.04(IV).
As the scope of the multimode optical fiber of claim 1 departs from that of Bickham only with regards to the relative dimensions of the cladding annular portions, the claimed multimode optical fiber is not patentably distinct from the multimode optical fiber device of Bickham as set forth above.
Below, this analysis is referred to as “relative size”.
Due to the foregoing and the accompanying complete lack of disclosure in the specification as originally filed, Bickham is seen to provide:
wherein the multimode optical fiber having:
a core with an alpha value of 2.09 < a < 2.13, a diameter D40, wherein 15 µm < D40 23 µm, and
a relative refractive index delta Ai (%), wherein 0.7% < Ai < 1.25%,;
the cladding having an inner annular portion having a relative refractive index delta A2 (%) of-0.4% and a depressed-index annular portion having and a relative refractive index delta A3 (%) of-0.4% to 0.2%;
a multimode light transmission at a signal wavelength ki, wherein 840 ≤ [Symbol font/0x6C]1 ≤ 860 nm;
a single mode light transmission at the operating wavelength ko, wherein 950 nm ≤ [Symbol font/0x6C]0 ≤ 1600 nm;
the multimode fiber having a LP01 mode field diameter LP01MFDmmao at the wavelength ko of 1550 nm such that 0.9MFDsm<LP01 MFDMMao < 1.1MFDsm.
Deliwala discloses a high bitrate transport over multimode fibers that includes (Figs. 1, 2A, ¶¶ 18-20 and adjacent):
a transmitter (Fig. 2, ¶ 20, transmitter 14 via launch fiber 24) that generates modulated light having a first wavelength ki (inherent);
an optical receiver configured to receive and detect the modulated light (receiver 16 via launch fiber 26);
a multimode optical fiber that defines an optical pathway between the multimode [sic] transmitter and the optical receiver (long multimode fiber 22);
a first single mode fiber (Fig. 2A, middle at mode filter 20, ¶ 20) arranged between the optical receiver (receiver 16) and the multimode fiber (multimode fiber 22);
the first single mode fiber having a central core surrounded by a cladding (per normal fiber construction);
wherein the diameter DSM of the single mode fiber is smaller than a diameter of the D40 of the multimode fiber (per the figures);
a second single mode fiber (Fig. 2A, middle at input mode filter 18, ¶ 20) arranged between the transmitter (transmitter 14) and the multimode fiber (22);
the second single mode fiber having a central core surrounded by a cladding (per normal fiber construction); and
wherein a diameter DSM of the second single mode fiber is smaller than a diameter of the D40 of the multimode fiber (per the figures).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fiber configuration along the lines of Deliwala in a system according to Bickham as set forth above in order to provide high bitrate transport over multimode fibers per the title of Deliwala.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical signal transmission system) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
wherein a diameter DSM of the first single mode fiber is 8 µm ≤ DSM ≤ 9.5 µm (relative size), wherein the length L of the single mode fiber is 1 cm to 5 m.
With respect to claim 18, Bickham in view of Deliwala as set forth above discloses the optical transmission system according to claim 17, including one wherein
the wavelength ko is situated in a wavelength band between 1260 nm to 1340 nm,
or is situated in a wavelength band between 1540 nm to 1560 nm.
Bickham has transmission at 1550 nm per ¶ 7.
With respect to claim 19, Bickham in view of Deliwala as set forth above discloses the optical transmission system according to claim 17, including one wherein
the light of wavelength ko is launched into the multimode fiber in substantially the LP01 mode.
LP01 mode is indicated in the Bickham abstract.

Claims 7-9, 13, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Bickham in view of Deliwala as set forth above and further in view of U.S. Patent No. 7,865,050 of Sun (Sun).
With respect to claim 7, Bickham discloses an optical transmission system (Fig. 5; title: "few mode optical fibers"), comprising:
a transmitter ("transmitter 110", ¶ 65, Fig. 5) that generates modulated light having a first wavelength Xi;
an optical receiver (receiver 210) configured to receive and detect the modulated light;
a multimode optical fiber (¶ 64, "few mode optical fibers 10") that defines an optical pathway between the multimode transmitter (110) and the optical receiver (210),
a first single mode fiber (Deliwala Fig. 2A) arranged between the optical receiver and the multimode fiber,
the first single mode fiber having a central core surrounded by a cladding,
wherein a diameter Dsm of the first single mode fiber is 8 µm ≤ DSM ≤ 9.5 µm, wherein the length L of the single mode fiber is 1 cm to 5 m, and wherein the diameter DSM of the single mode fiber is smaller than a diameter of the D40 of the multimode fiber,
a second single mode fiber (Deliwala Fig. 2A) arranged between the transmitter and the multimode fiber,
the second single mode fiber having a central core surrounded by a cladding,
wherein a diameter Dsm of the second single mode fiber is smaller than a diameter of the D40 of the multimode fiber,
wherein the multimode optical fiber having (per Bickham in view of Deliwala as set forth above in claim 17):
a core with an alpha value of 2.09 < a5 < 2.13, a diameter D40, wherein 15 µm < D40 < 23 µm, and
a relative refractive index delta A1 (%) of-0.75%, wherein 0.7% < Ai < 1.25%,;
a cladding surrounding said core,
the cladding having an inner annular portion having a relative refractive index delta A2 (%) of-0.4% and a depressed-index annular portion having a relative refractive index delta A3 (%) of-0.4%., wherein the depressed-index annular portion is spaced offset from the core by the inner annular portion;
a multimode light transmission at the first wavelength Xi, wherein 840 ≤ [Symbol font/0x6C]1 ≤ 860 nm a single mode light transmission mode at a second wavelength Xo,
wherein 950 nm < ko < 1600 nm; and
a LP01 mode field diameter LP01 MFDmmao at the second wavelength ko of 1550 nm such that 0.8MFDsm<LP01 MFDmmao < 1.2MFDsM.
Bickham in view of Deliwala as set forth above does not disclose:
a transmitter that generates modulated light having a first wavelength [Symbol font/0x6C]1 situated between 840 nm and 860 nm.
Sun discloses an equalizing modal delay of high order modes in bend insensitive multimode fiber that includes (claim 1, Fig. 13, col. 9, l. 33 and adjacent):
a transmitter that generates modulated light having a first wavelength [Symbol font/0x6C]1 situated between 840 nm and 860 nm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a transmitter along the lines of Sun in a system according to Bickham in view of Deliwala as set forth above in order to transmit signals via commercially available means.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical transmission system) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
With respect to claim 8, Bickham in view of Deliwala and Sun as set forth above discloses the optical transmission system according to claim 7, but not one wherein
said multimode fiber has a modal bandwidth of at least 2.5 GHz-Km at the first wavelength k1.
Same product/same features.
With respect to claim 9, Bickham in view of Deliwala and Sun as set forth above discloses the optical transmission system according to claim 7, but not one wherein
the second wavelength ko is situated in a wavelength band between 1260 nm to 1340 nm,
or is situated in a wavelength band between 1540 nm to 1560 nm.
Bickham has transmission at 1550 nm per ¶ 7.
With respect to claim 13, Bickham in view of Deliwala and Sun as set forth above discloses the optical transmission system of claim 7, including one wherein
the transmitter comprises a VCSEL and wherein the first wavelength is at 850 nm.
Sun’s transmitter is a VCSEL per col. 9, l. 30.
With respect to claim 15, Bickham in view of Deliwala and Sun as set forth above discloses the optical transmission system of claim 7, but not one wherein
said multimode fiber has a modal bandwidth of at least 5 GHz-Km at the first wavelength k1.
Same product/same features.
With respect to claim 16, Bickham in view of Deliwala and Sun as set forth above discloses the optical transmission system of claim 15, but not one wherein
said multimode fiber has a modal bandwidth of at least 10 GHz-Km at the first wavelength k1.
Same product/same features.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Bickham in view of Sun as set forth above and further in view of U.S. Patent Application Publication No. 2011/0274398 of Fini et al. (Fini).
With respect to claim 14, Bickham in view of Deliwala and Sun as set forth above discloses the optical transmission system of claim 7, but not one wherein
the transmitter comprises a multimode VCSEL and wherein the first wavelength is 850 nm.
Fini discloses a multicore fibers and associated structures and techniques that includes (¶ 98):
the transmitter comprises a multimode VCSEL and wherein the first wavelength is 850 nm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a multimode VCSEL along the lines of Fini in a system according to Bickham in view of Deliwala and Sun as set forth above in order to provide additional VCSEL modes.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical transmission system) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).

Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive and the claim rejections are not rebutted.
Applicant argues the certain elements are missing from the cited references, but does so without specificity.  As the rejections account for all elements in the claims, either by specific features in the references or by reliance on the MPEP, Applicant’s arguments are not sufficient to rebut the rejections.
Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above.  Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication 2015/0331181 of November 19, 2015 was previously cited.
No new art is cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) HOLLWEG can be reached on (571) 270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
November 4, 2022